
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 72
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Chaffetz (for
			 himself and Mr. Jordan of Ohio)
			 introduced the following joint resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		JOINT RESOLUTION
		Disapproving the action of the District of
		  Columbia Council in approving the Religious Freedom and Civil Marriage Equality
		  Amendment Act of 2009.
	
	
		That the Congress disapproves of the action
			 of the District of Columbia Council described as follows: The Religious Freedom
			 and Civil Marriage Equality Amendment Act of 2009 (D.C. Act 18–248), approved
			 by the District of Columbia Council on December 15, 2009, and transmitted to
			 Congress pursuant to section 602(c) of the District of Columbia Home Rule Act
			 on January 5, 2010.
		
